UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6460


TROY JORDAN,

                Petitioner - Appellant,

          v.

JAMES V. BEALE, Warden,       Deerfield    Correctional   Center;
FEDERAL BUREAU OF PRISONS,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:14-cv-00614-HCM-DEM)


Submitted:   September 26, 2016            Decided:   October 3, 2016


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Jordan, Appellant Pro Se.    George Maralan Kelley, III,
Assistant  United  States Attorney,   Norfolk,  Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Troy Jordan appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 28 U.S.C. § 2241 (2012) petition.              We have reviewed the

record and find no reversible error.             Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Jordan v. Beale, No.

2:14-cv-00614-HCM-DEM (E.D. Va. Jan. 20, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2